Execution Version


SECOND AMENDMENT,
CONSENT AND WAIVER TO CREDIT AGREEMENT


This SECOND AMENDMENT, CONSENT AND WAIVER TO CREDIT AGREEMENT (this “Second
Amendment”), dated as of May 10, 2016, is by and among Archrock Services, L.P.,
a limited partnership formed under the laws of the state of Delaware (the
“Borrower”), Archrock, Inc., a corporation formed under the laws of the state of
Delaware (“Parent”), the Guarantors party hereto, the Lenders listed on the
signature pages attached hereto and Wells Fargo Bank, National Association, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).
R E C I T A L S
A.    The Borrower, Parent, the Administrative Agent and the financial
institutions from time to time party thereto (each, a “Lender” and collectively,
the “Lenders”) are parties to that certain Credit Agreement, dated as of July
10, 2015 (as amended, restated, supplemented or otherwise modified prior to the
date hereof, the “Credit Agreement”);
B.    The Guarantors are parties to that certain Guaranty and Collateral
Agreement, dated as of November 3, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Guaranty and Collateral Agreement”);
C.    The Borrower and Parent have informed the Lenders that Parent’s management
and the Audit Committee of Parent’s Board of Directors (the “Audit Committee”)
are in the process of reviewing certain matters more particularly described on
(i) the Form 8-K filed by Parent with the SEC on April 26, 2016 and (ii) the
Form 8-K filed by Exterran Corporation with the SEC on April 26, 2016 (the
“Disclosed Matters”) to determine the possible impact on the Parent’s financial
statements prior to the Separation Transaction (such review by Parent’s
management and the Audit Committee being referred to as the “Disclosed Matters
Review”);
D.    Section 8.01(a)(ii) of the Credit Agreement requires that Parent deliver
to the Administrative Agent a copy of the quarterly report filed by Parent with
the SEC pursuant to Section 13 or 15(d) of the Exchange Act for the Fiscal
Quarter ended March 31, 2016 (the “Q1 2016 Quarterly Report”) within 30 days
after the same is required to be filed with the SEC (but in any event within 60
days after the end of such Fiscal Quarter);
E.    The Borrower and Parent have informed the Lenders that, as a result of the
Disclosed Matters Review, Parent will not be able to file the Q1 2016 Quarterly
Report by the time required by SEC rules;
F.    The Borrower and Parent have requested that the Lenders consent to a
one-time extension (the “Q1 2016 Quarterly Report Extension”) of the periods set
forth in Sections 8.01(a) and 8.01(b) of the Credit Agreement for delivery of
the Q1 2016 Quarterly Report and the related Compliance Certificate to the
earlier of (i) within ten Business Days following the date Parent files its
quarterly report with the SEC for the Fiscal Quarter ended March 31, 2016 and
(ii) July 31, 2016;
G.    The Borrower and Parent have informed the Lenders that there is a
possibility that, upon completion of the Disclosed Matters Review, the Audit
Committee could conclude that the previously issued audited consolidated
financial statements and other financial information contained in Parent’s
Annual Report on Form 10-K for the Fiscal Year ended December 31, 2015 (the
“2015 Audited Report”) should no longer be relied upon. In the event that such
conclusion





--------------------------------------------------------------------------------





(the “Non-Reliance Conclusion”) is made by the Audit Committee, (i) Parent’s
earnings releases and other financial communications for the Fiscal Year ended
December 31, 2015 (collectively with the 2015 Audited Report, the “Prior 2015
Financial Information”) may no longer be able to be relied upon and (ii) there
is a possibility that certain financial information related to the prior fiscal
periods of Parent would no longer be able to be relied upon (collectively with
the Prior 2015 Financial Information, the “Prior Financial Information”);
H.    In the event that the Non-Reliance Conclusion is made by the Audit
Committee, management of Parent could restate or modify the 2015 Audited Report
and, if applicable, the other Prior Financial Information (collectively, the
“Replacement Financial Information”);
I.    Pursuant to Section 8.01(b) of the Credit Agreement, Parent timely
delivered a Compliance Certificate to the Administrative Agent with respect to
the Parent’s compliance with Sections 9.10(a) and 9.10(b) of the Credit
Agreement as of December 31, 2015 (the “Q4 2015 Compliance Certificate”);
J.    In the event that the Non-Reliance Conclusion is made by the Audit
Committee, a Default or Event of Default may exist or arise under Section
10.01(c) of the Credit Agreement in respect of Section 8.01(b) of the Credit
Agreement due to the fact that the information contained in the Q4 2015
Compliance Certificate was based on the Prior 2015 Financial Information (the
“Compliance Certificate Potential Default”);
H.    Pursuant to Section 8.02(a) of the Credit Agreement, Parent is required to
keep its books of record and account and the books of record and account of its
Consolidated Subsidiaries in accordance with GAAP;
I.    In the event that the Non-Reliance Conclusion is made by the Audit
Committee, a Default or Event of Default may exist or arise under Section
10.01(d)(iii) of the Credit Agreement as a result of the potential failure by
Parent to keep books of record and account in accordance with GAAP as required
by Section 8.02(a) of the Credit Agreement in connection with the Prior
Financial Information (the “Books of Record Potential Default”);
J.    The Borrower and Parent have made, or have been deemed to make, from time
to time the representations and warranties set forth in Section 7.11 with
respect to the accuracy of all or a portion of the Prior Financial Information
as and when required by the Loan Documents (collectively, the “Specified
Representation”), including pursuant to Section 6.03 in connection with the
making of Loans by the Lenders on the occasion of any Borrowing and the
issuance, amendment, renewal or extension of any Letter of Credit by any Issuing
Bank (any date on which the Specified Representation is made or deemed made, a
“Representation Date”);
K.    In the event that the Non-Reliance Conclusion is made by the Audit
Committee, a Default or Event of Default may exist or arise under Section
10.01(c) of the Credit Agreement as a result of the potential for the Specified
Representation to have been false or misleading in any material respect when
made or deemed made on one or more Representation Dates (the “Representation
Potential Defaults”, and together with the Compliance Certificate Potential
Default and the Books of Record Potential Default, the “Specified Potential
Defaults”);
L.    In the event that the Non-Reliance Conclusion is made by the Audit
Committee, additional related Defaults or Events of Default may exist or arise
(i) under Section 10.01(c) of the Credit Agreement in the event that any
representation or warranty made or deemed made as to the absence of a Default or
Event of Default under the Loan Documents was false or misleading in any


2

--------------------------------------------------------------------------------





material respect on any Representation Date, in any such case solely as a result
of the existence of the Specified Potential Defaults on such Representation
Date; (ii) under Section 10.01(d)(i) of the Credit Agreement due to the failure
to notify the Administrative Agent of any Specified Potential Default promptly
after a Responsible Officer of Parent or the Borrower obtains actual knowledge
thereof, as required by Section 8.01(e) of the Credit Agreement; and (iii) under
Section 10.01(d) of the Credit Agreement due to the taking of any action
conditioned upon the absence of a Default or Event of Default solely due to the
presence of a Specified Potential Default at such time (collectively, the
“Related Potential Defaults”);
M.    The Borrower and Parent have requested that the Lenders consent to the Q1
2016 Quarterly Report Extension and waive any and all Specified Potential
Defaults and Related Potential Defaults.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
Section 1.Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given to such term in the Credit Agreement.
Unless otherwise indicated, all references to Sections, Articles, Annexes and
Schedules in this Second Amendment refer to Sections, Articles, Annexes and
Schedules of the Credit Agreement.
Section 2.    Amendments to Credit Agreement.
2.1    Additional Definitions. Section 1.02 of the Credit Agreement is hereby
amended to add thereto in alphabetical order the following definitions which
shall read in full as follows:
“Account Control Agreement” shall mean, as to any deposit account, securities
account or commodity account of any Loan Party held with a financial
institution, an agreement or agreements, in form and substance reasonably
acceptable to the Administrative Agent, among such Loan Party owning such
deposit account, securities account or commodity account, the Administrative
Agent and the financial institution at which such deposit account, securities
account or commodity account is located, which agreement establishes the
Administrative Agent’s control with respect to such account. For purposes of
this definition, the term “control” means “control” within the meaning of
Article 9 of the UCC.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Consolidated Cash Balance” means, as of any date, the aggregate amount of
unrestricted cash and Cash Equivalents (other than Excluded Cash) of the Group
Members as of such date.


3

--------------------------------------------------------------------------------





“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Excess Cash Amount” has the meaning assigned to such term in
Section 3.04(c)(ii).
“Excluded Cash” means, as of any date, the aggregate amount of cash (which may
be invested in Cash Equivalents) of the Group Members received within the
preceding thirty (30) calendar days as proceeds of Indebtedness incurred
pursuant to Section 9.01(e) or Section 9.01(i) or any issuance of Equity
Interests by Parent which any Group Member reasonably expects to use to fund (in
whole or in part) the purchase price of any acquisition permitted hereunder.
“Excluded Accounts” means (a) deposit accounts that are used solely for payroll
funding and other employee wage and benefit payments, tax payments or trust
purposes and (b) other deposit accounts, securities accounts or commodity
accounts to the extent that the aggregate balance of all cash and Cash
Equivalents held in such other deposit accounts, securities accounts or
commodity accounts described in this clause (b) does not exceed $500,000.
“Required Financial Information” means the Q1 2016 Quarterly Report (as defined
in the Second Amendment) and the related Compliance Certificate.
“Second Amendment” means that certain Second Amendment, Consent and Waiver to
Credit Agreement dated as of May 10, 2016, by and among the Borrower, Parent,
the Lenders party thereto and the Administrative Agent.
“Second Amendment Effective Date” means May 10, 2016.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


4

--------------------------------------------------------------------------------





2.2    Amendment and Restatement of Definition. Section 1.02 of the Credit
Agreement is hereby amended by amending and restating the following definition
in its entirety to read in full as follows:
“Loan Documents” means this Agreement, the First Amendment, the Second
Amendment, the Notes, the Letter of Credit Agreements, the Commitment Increase
Certificates, the Additional Lender Certificates, the Letters of Credit, the Fee
Letters, the Security Instruments, and each consent, waiver, subordination
agreement, intercreditor agreement, Compliance Certificate, Borrowing Request,
Letter of Credit Request or Interest Election Request executed by the Borrower
pursuant to this Agreement.
2.3    Amendment to Definition of “Applicable Margin”.
(a)    Section 1.02 of the Credit Agreement is amended hereby by amending and
restating the second sentence of the last paragraph of the definition
“Applicable Margin” to read in full as follows:
“Each change in the Applicable Margin resulting from a change in the Total
Leverage Ratio (which shall be calculated quarterly) shall take effect as of the
fifth Business Day following the receipt of the Compliance Certificate delivered
pursuant to Section 8.01(b); provided that (x) the Total Leverage Ratio shall be
deemed to be Level V if the Borrower fails to deliver the annual or quarterly
consolidated financial statements required to be delivered by it pursuant to
Sections 8.01(a) and 8.01(b), respectively, during the period from the
expiration of the time for delivery thereof until such consolidated financial
statements are delivered (except that clause (x) of this proviso shall not apply
and shall have no force and effect during the period beginning on the Second
Amendment Effective Date and ending on the date that is the earlier of (1) the
date the Required Financial Information is delivered to the Administrative Agent
in accordance with Section 4 of the Second Amendment and (2) July 31, 2016); (y)
the Total Leverage Ratio in effect on the Second Amendment Effective Date shall
be deemed to be Level I, subject to any retroactive corrections set forth in the
second proviso in this sentence; and (z) for the period beginning on the fifth
Business Day following the receipt of the information required to be delivered
pursuant to Section 5(a) of the Second Amendment to the earlier of (1) the date
the Required Financial Information is delivered to the Administrative Agent in
accordance with Section 4 of the Second Amendment and (2) July 31, 2016, the
Total Leverage Ratio shall be based on the financial calculations delivered
pursuant to Section 5(a) of the Second Amendment, subject to any retroactive
corrections set forth in the following proviso; provided further that in the
event that the Required Financial Information or any Compliance Certificate
delivered pursuant to Section 3(b) of the Second Amendment shows a Total
Leverage Ratio that would have led to the application of an Applicable Margin
higher than the Applicable Margin actually applied for such period, then Parent
and the Borrower shall promptly pay to the Administrative Agent (for the account
of the Lenders) the accrued additional interest resulting from such increased
Applicable Margin for the period beginning on the Second Amendment Effective
Date and ending on the date when the Applicable Margin is reset pursuant to its
terms.”


5

--------------------------------------------------------------------------------





2.4    Amendment to Definition of “Defaulting Lender”. Section 1.02 of the
Credit Agreement is amended hereby by amending and restating clause (e) of the
definition “Defaulting Lender” to read in full as follows:
“(e) (i) become the subject of a bankruptcy or insolvency proceeding, (ii) has
had a receiver, conservator, administrator, trustee, custodian or similar Person
appointed for it, (iii) has taken any action in furtherance of, or indicating
its consent to, approval of or acquiescence in any such proceeding or
appointment, (iv) become subject of a Bail-in Action, or (v) has a direct or
indirect parent company that has become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, administrator,
trustee, custodian or similar Person appointed for it, or has taken any action
in furtherance of, or indicating its consent to, approval of or acquiescence in
any such proceeding or appointment or has become subject to a Bail-in Action;
provided that a Lender shall not become a Defaulting Lender solely as the result
of the acquisition or maintenance of an ownership interest in such Lender or its
parent company, or the exercise of control over such Lender or its parent
company, by a Governmental Authority, as long as such ownership interest or
exercise of control does not result in or provide such Lender or its parent
company with immunity from the jurisdiction of courts within the United States
or from the enforcement of judgments or writs of attachment on its assets or
permit such Lender or its parent company (or such Governmental Authority) to
reject, repudiate, disavow or disaffirm any such Agreements made by such Lender
or its parent company.”
2.5    Amendment to Section 3.04(c) of the Credit Agreement. Section 3.04(c) of
the Credit Agreement is hereby amended by renaming clauses (ii) and (iii) as
clauses (iii) and (iv), respectively, and inserting the following new clause
(ii) therein immediately following clause (i) therein:
“(ii)    If, as of the end of any Business Day, the Consolidated Cash Balance
exceeds $35,000,000 (the amount of such excess being referred to as the “Excess
Cash Amount”), then, within five Business Days of such date, the Borrower shall
prepay Revolving Loans in an amount equal to the lesser of (x) such Excess Cash
Amount and (y) the aggregate principal amount of all Revolving Loans outstanding
at such time. Such prepayment will not result in the reduction of the Aggregate
Commitments.”
2.6    Amendment to Section 4.03. Section 4.03(e) of the Credit Agreement is
hereby amended by adding the following sentence to the end of such section:
Subject to Section 12.20, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.
2.7    Amendment to Section 6.03. Section 6.03 of the Credit Agreement is hereby
amended as follows:
(a)    by adding new clause (d) thereto immediately after clause (c) thereof,
which new Section 6.03(d) shall read in full as follows:
“(d)    At the time of and immediately after giving effect to such Borrowing and
the application of the proceeds thereof or the issuance, amendment, renewal or
extension


6

--------------------------------------------------------------------------------





of such Letter of Credit, as applicable, the Consolidated Cash Balance shall not
exceed an amount equal to $35,000,000.”
(b)    by amending and restating the final paragraph thereof to read in full as
follows:
“On the date of any Borrowing or any issuance, amendment, renewal or extension
of any Letter of Credit, the Borrower shall be deemed to have made a
representation and warranty that the conditions specified in Sections 6.03(a),
6.03(b) and 6.03(d) have been satisfied.”
2.8    Amendments to Article VII. Article VII of the Credit Agreement is hereby
amended by adding new Section 7.24 thereto immediately after Section 7.23
thereof, which new Section 7.24 shall read in full as follows:
“Section 7.24.    EEA Financial Institution. No Group Member is an EEA Financial
Institution.”
2.9    Amendment to Article VIII of the Credit Agreement. Article VIII of the
Credit Agreement is hereby amended by inserting new Section 8.08 thereof at the
end of such article to read in full as follows:
“Section 8.08    Accounts. Each Loan Party shall:
(a) from and after the 45th day following the Second Amendment Effective Date
(or such later date as may be extended by the Administrative Agent in its sole
discretion from time to time), cause all of its deposit accounts, securities
accounts and commodity accounts, other than Excluded Accounts, to be subject to
Account Control Agreements; and
(b) upon the request of the Administrative Agent, promptly provide a schedule of
the deposit accounts, securities accounts and commodity accounts of the Loan
Parties together with such other information in respect of such accounts as the
Administrative Agent may reasonably request.”
2.10    Amendment to Article XII. Article XII of the Credit Agreement is hereby
amended by adding new Section 12.18 thereto immediately after Section 12.17
thereof, which new Section 12.18 shall read in full as follows:
“Section 12.18.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;


7

--------------------------------------------------------------------------------





(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.”
Section 3.    Waiver of Specified Potential Defaults and Related Potential
Defaults. Subject to the occurrence of the Second Amendment Effective Date, the
Majority Lenders hereby waive, solely in respect of the Disclosed Matters, (x)
any and all Specified Potential Defaults and Related Potential Defaults to the
extent now existing or hereafter arising and (y) any requirement that Parent or
the Borrower make any representations and warranties after the date hereof as to
any Prior Financial Information; provided that the waiver and agreements set
forth in this Section 3 shall terminate on July 31, 2016 unless on or prior to
such date, Parent shall have delivered to the Administrative Agent the
following:
(a)    the Replacement Financial Information in respect of the 2015 Audited
Report; provided that delivery of such Replacement Financial Information shall
be deemed to be made by Parent if Parent shall have made available a restated or
modified copy of the 2015 Audited Report on “EDGAR” (or any successor thereto)
and/or on its home page on the worldwide web by such date; and
(b)    a replacement Compliance Certificate delivered for the Fiscal Year ended
December 31, 2015 that demonstrates that Parent was in compliance with each of
the covenants set forth in Sections 9.10(a) and 9.10(b) of the Credit Agreement
as of such date and certifies that as of such date there were no Defaults that
had occurred and were continuing (other than the Specified Potential Defaults
and Related Potential Defaults).
It is understood and agreed that, in the event that the Non-Reliance Conclusion
is not made by the Audit Committee, Parent shall not be required to deliver the
items described in clauses (a) and (b) of this Section 3.


Section 4.    Consent.
4.1    Subject to the occurrence of the Second Amendment Effective Date, the
Majority Lenders hereby consent to the Q1 2016 Quarterly Report Extension for
delivery of the Q1 2016 Quarterly Report and the related Compliance Certificate,
and no Default or Event of Default shall arise under the Loan Documents with
respect to such delayed delivery so long as the Q1 2016 Quarterly Report and
Compliance Certificate are delivered on or prior to the earlier of (i) ten
Business Days following the date Parent files its quarterly report with the SEC
for the Fiscal Quarter ended March 31, 2016 and (ii) July 31, 2016, in each case
in conformity with the terms of Section 8.01 of the Credit Agreement. The
failure to deliver the Q1 2016 Quarterly Report and the related Compliance
Certificate in conformity with the terms of Section 8.01 of the Credit Agreement
as required by this Section 4.1 shall constitute an immediate Event of Default
under the Credit Agreement.


8

--------------------------------------------------------------------------------





4.2    The consent set forth in this Section 4 is limited to the extent
described herein and shall not be construed to be a consent to the modification
of any other terms of the Credit Agreement or of the other Loan Documents,
except as required to implement the consent set forth in this Section 4.
Section 5.    Covenants Regarding Financial Statements, etc. From and after the
Second Amendment Effective Date, each of Parent and the Borrower covenants and
agrees that:
(a)    Parent shall deliver, or shall cause to be delivered, to the
Administrative Agent, as soon as available, but in any event not later than May
31, 2016:
(1)     the unaudited consolidated balance sheet of Parent and its Consolidated
Subsidiaries for the Fiscal Quarter ended March 31, 2016 and the related
unaudited consolidated statements of operations and of cash flows for such
Fiscal Quarter, setting forth in each case in comparative form the figures as of
the end of and for the corresponding period in the previous year, in each case
in accordance with GAAP, subject to normal year-end audit adjustments, the
absence of footnotes and any adjustments required to be made as a result of the
Disclosed Matters, and
(2)    calculations of the financial covenants set forth in Section 9.10, in
each case certified by a Responsible Officer as being prepared in good faith
based on the financial information available to Parent at such time, but subject
in all respects to any adjustments required to be made as a result of the
Disclosed Matters.
(b)    The parties hereto hereby agree that, notwithstanding anything to the
contrary contained in any Loan Document, neither Parent nor the Borrower nor any
other Loan Party shall make any representation and warranty (including the
representation and warranty contained in Section 7.11 of the Credit Agreement)
with respect to any of the financial information described in this Section 5,
except to the extent expressly set forth in any written certification required
to be delivered to the Administrative Agent pursuant to this Section 5.
Section 6.    Conditions Precedent. This Second Amendment shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 12.02 of the Credit Agreement) (the
“Second Amendment Effective Date”):
6.1    The Administrative Agent shall have received from the Majority Lenders,
the Borrower, and each Guarantor counterparts (in such number as may be
requested by the Administrative Agent) of this Second Amendment signed on behalf
of such Persons.
6.2    The Borrower shall have paid to the Administrative Agent all fees and
other amounts due and payable on or prior to the Second Amendment Effective
Date, including, to the extent invoiced, reimbursement or payment of all
reasonable and documented out-of-pocket costs and expenses required to be
reimbursed or paid by the Borrower under the Credit Agreement.
6.3    No Default or Event of Default shall have occurred and be continuing as
of the date hereof after giving effect to the terms of this Second Amendment.


9

--------------------------------------------------------------------------------





6.4    The Administrative Agent shall have received such other documents as the
Administrative Agent (or its counsel) may reasonably request relating to the
transactions contemplated by the Second Amendment.
Section 7.    Miscellaneous.
7.1    Confirmation. The provisions of the Credit Agreement, except as
specifically waived or consented to above, or as amended by this Second
Amendment, shall remain in full force and effect following the effectiveness of
this Second Amendment. The amendments contemplated hereby shall not limit or
impair any Liens granted by the Borrower or any other Loan Party to secure the
Secured Obligations, each of which are hereby ratified, affirmed and extended to
secure the Secured Obligations as they may be extended pursuant hereto.
7.2    Representations and Warranties.
(c)    Ratification and Affirmation. The Borrower hereby: (i) acknowledges the
terms of this Second Amendment; (ii) ratifies and affirms its obligations under,
and acknowledges, renews and extends its continued liability under, each Loan
Document to which it is a party and agrees that each Loan Document to which it
is a party remains in full force and effect, except as expressly amended hereby,
after giving effect to the amendments contained herein; (iii) agrees that, from
and after the Second Amendment Effective Date, each reference to the Credit
Agreement in the Security Instruments and the other Loan Documents shall be
deemed to be a reference to the Credit Agreement, as amended by this Second
Amendment; and (iv) represents and warrants to the Lenders that as of the date
hereof, after giving effect to the terms of this Second Amendment, including the
waivers and consents contained herein: (A) all of the representations and
warranties made by the Borrower contained in each Loan Document to which it is a
party are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representation or warranty
that is already qualified or modified by materiality in the text thereof) on and
as of the date hereof, except to the extent such representations and warranties
are expressly limited to an earlier date, in which case, such representations
and warranties are true and correct in all material respects as of such
specified earlier date; provided that no representations and warranties are made
herein as to any Prior Financial Information; and (B) other than any Default or
Event of Default that may exist with respect to the Specified Potential Defaults
and Related Potential Defaults, no Default or Event of Default has occurred and
is continuing.
(d)    Corporate Authority; Enforceability; No Conflicts. The Borrower hereby
represents and warrants to the Lenders that (i) it has all necessary power and
authority to execute, deliver and perform its obligations under this Second
Amendment; (ii) the execution, delivery and performance by the Borrower of this
Second Amendment has been duly authorized by all necessary action on its part;
(iii) this Second Amendment has been duly executed and delivered by the Borrower
and constitutes the legal, valid and binding obligation of the Borrower in
accordance with its terms, except to the extent that the enforceability thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws generally affecting creditor’s rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law);
(iv) the execution and delivery of this Second Amendment by the Borrower and the
performance of its obligations hereunder require no authorizations, approvals or
consents of, or registrations or filings with, any Governmental Authority,
except for those that have been obtained or


10

--------------------------------------------------------------------------------





made and are in effect; and (v) neither the execution and delivery of this
Second Amendment nor the transactions contemplated hereby will (A) contravene,
or result in a breach of, the Organization Documents of the Borrower,
(B) violate any Governmental Requirement applicable to or binding upon the
Borrower or any of its Properties, except to the extent that any such violation,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, or (C) violate or result in a default under any
agreement or instrument to which the Borrower is a party (other than any
agreement or instrument the contravention of which or breach of which could not
reasonably be expected to be materially adverse to any Secured Party) or by
which it is bound or to which its Properties are subject, except to the extent
that any such violation or default, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.
(e)    Compliance with Financial Covenants. The Borrower hereby represents and
warrants to Administrative Agent, the Issuing Banks and the Lenders that,
notwithstanding the occurrence of the Disclosed Matters and any restatement of
or adjustments to the Prior Financial Information, to the best knowledge of any
Financial Officer of the Borrower as of the date this representation and
warranty is made, Parent is in compliance with the financial covenants contained
in Section 9.10 as of the last day of the Testing Period ended December 31, 2015
and as of the last day of the Testing Period ended March 31, 2016.
7.3    No Waiver.    Neither the execution by the Administrative Agent or the
Lenders of this Second Amendment, nor any other act or omission by the
Administrative Agent or the Lenders or their officers in connection herewith,
shall be deemed a waiver by the Administrative Agent or the Lenders of any
Default or Event of Default which may exist, which may have occurred prior to
the date of the effectiveness of this Second Amendment or which may occur in the
future under the Credit Agreement and/or the other Loan Documents, except to the
extent expressly set forth in this Second Amendment. Similarly, nothing
contained in this Second Amendment shall directly or indirectly in any way
whatsoever: (a) except for the waivers set forth herein, impair, prejudice or
otherwise adversely affect the Administrative Agent’s or any Lender’s right at
any time to exercise any right, privilege or remedy in connection with the Loan
Documents with respect to any Default or Event of Default; (b) except as
expressly provided herein, amend or alter any provision of the Credit Agreement,
the other Loan Documents, or any other contract or instrument; or (c) constitute
any course of dealing or other basis for altering any obligation of the Borrower
or any right, privilege or remedy of the Administrative Agent or the Lenders
under the Credit Agreement, the other Loan Documents or any other contract or
instrument.
7.4    Loan Document. This Second Amendment is a “Loan Document” as defined and
described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto.
7.5    Parties in Interest. All of the terms and provisions of this Second
Amendment shall bind and inure to the benefit of the parties hereto and their
respective successors and assigns.
7.6    Counterparts. This Second Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Second Amendment by facsimile transmission or
electronic transmission (e.g., PDF) shall be effective as delivery of a manually
executed counterpart hereof.


11

--------------------------------------------------------------------------------





7.7    NO ORAL AGREEMENT. THIS SECOND AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND
THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO ORAL AGREEMENTS BETWEEN
THE PARTIES.
7.8    GOVERNING LAW. THIS SECOND AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.
7.9    RELEASE. FOR GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY
OF WHICH ARE HEREBY ACKNOWLEDGED, EACH LOAN PARTY, FOR ITSELF AND ITS SUCCESSORS
AND ASSIGNS, FULLY AND WITHOUT RESERVE, HEREBY WAIVES, RELEASES, ACQUITS, AND
FOREVER DISCHARGES THE ADMINISTRATIVE AGENT, EACH ISSUING BANK AND EACH LENDER,
THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, OFFICERS, DIRECTORS, EMPLOYEES,
REPRESENTATIVES, AGENTS, ADVISORS, REPRESENTATIVES AND AFFILIATES (COLLECTIVELY
THE “RELEASED PARTIES” AND INDIVIDUALLY A “RELEASED PARTY”) FROM ANY AND ALL
ACTIONS, CLAIMS, CAUSES OF ACTION, JUDGMENTS, SUITS OR LIABILITIES OF ANY KIND
AND NATURE WHATSOEVER, DIRECT AND/OR INDIRECT, AT LAW OR IN EQUITY, WHETHER NOW
EXISTING OR HEREAFTER ASSERTED, WHETHER ABSOLUTE OR CONTINGENT, WHETHER DUE OR
TO BECOME DUE, WHETHER DISPUTED OR UNDISPUTED, IN EACH CASE THAT ARE KNOWN TO
SUCH LOAN PARTY AS OF THE DATE HEREOF (INCLUDING, WITHOUT LIMITATION, ANY
CROSS-CLAIMS, OFFSETS, REDUCTIONS, REBATEMENT, CLAIMS OF USURY OR CLAIMS WITH
RESPECT TO THE NEGLIGENCE OF ANY RELEASED PARTY IN EACH CASE THAT ARE KNOWN TO
SUCH LOAN PARTY AS OF THE DATE HEREOF) (COLLECTIVELY, THE “RELEASED CLAIMS”),
FOR OR BECAUSE OF ANY MATTERS OR THINGS OCCURRING, EXISTING OR ACTIONS DONE,
OMITTED TO BE DONE, OR SUFFERED TO BE DONE BY ANY OF THE RELEASED PARTIES, IN
EACH CASE, ON OR PRIOR TO THE DATE HEREOF BUT ONLY TO THE EXTENT DIRECTLY OR
INDIRECTLY ARISING OUT OF OR IN ANY WAY CONNECTED TO ANY OF THIS SECOND
AMENDMENT, THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (COLLECTIVELY, THE “RELEASED
MATTERS”). THE PROVISIONS OF THIS SECTION 7.9 SHALL SURVIVE THE TERMINATION OF
THIS SECOND AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
PAYMENT IN FULL OF THE SECURED OBLIGATIONS.










12

--------------------------------------------------------------------------------





[Signature Pages Follow]












13

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed as of the date first written above.


ARCHROCK SERVICES, L.P., a
        Delaware limited partnership, as the Borrower


        By:     /s/ David S. Miller    
        Name:    David S. Miller
        Title:    Senior Vice President and
Chief Financial Officer
ARCHROCK, INC., a Delaware corporation,
as Parent


        By:     /s/ David S. Miller    
        Name:    David S. Miller
        Title:    Senior Vice President and
Chief Financial Officer


Signature Page to Second Amendment – Archrock Services, L.P.

--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a Lender




By:    /s/ T. Alan Smith                
Name:    T. Alan Smith
Title:    Managing Director




Signature Page to Second Amendment – Archrock Services, L.P.

--------------------------------------------------------------------------------





CRÉDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, as a Lender and Issuing Bank


By:     /s/ Michael Willis    
Name:    Michael Willis
Title:    Managing Director




By:     /s/ David Gurghigian    
Name:    David Gurghigian
Title:    Managing Director


Signature Page to Second Amendment – Archrock Services, L.P.

--------------------------------------------------------------------------------







BANK OF AMERICA, N.A., as a Lender and Issuing Bank


By:    /s/ Tyler Ellis    
Name:    Tyler Ellis
Title:    Senior Vice President






Signature Page to Second Amendment – Archrock Services, L.P.

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., as a Lender and Issuing Bank


By:    /s/ Thomas Okamoto    
Name:    Thomas Okamoto
Title:    Authorized Officer


Signature Page to Second Amendment – Archrock Services, L.P.

--------------------------------------------------------------------------------







ROYAL BANK OF CANADA, as a Lender and Issuing Bank


By:    /s/ Matthias Wong    
Name:    Matthias Wong
Title:    Authorized Signatory


Signature Page to Second Amendment – Archrock Services, L.P.

--------------------------------------------------------------------------------







THE BANK OF NOVA SCOTIA, as a Lender


By:    /s/ Mark Sparrow    
Name:    Mark Sparrow
Title:    Director




Signature Page to Second Amendment – Archrock Services, L.P.

--------------------------------------------------------------------------------







COMPASS BANK, as a Lender


By:    /s/ Mark H. Wolf    
Name:    Mark H. Wolf
Title:    Senior Vice President


Signature Page to Second Amendment – Archrock Services, L.P.

--------------------------------------------------------------------------------







CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender


By:    /s/ Matthew Brice    
Name:    Matthew Brice
Title:    Vice President


Signature Page to Second Amendment – Archrock Services, L.P.

--------------------------------------------------------------------------------







SUMITOMO MITSUI BANKING CORPORATION, as a Lender


By:    /s/ James D. Weinstein    
Name:    James D. Weinstein
Title:    Managing Director


Signature Page to Second Amendment – Archrock Services, L.P.

--------------------------------------------------------------------------------







TORONTO DOMINION (NEW YORK) LLC, as a Lender


By:    /s/ Annie Dorval    
Name:    Annie Dorval
Title:    Authorized Signatory


Signature Page to Second Amendment – Archrock Services, L.P.

--------------------------------------------------------------------------------







GOLDMAN SACHS BANK USA, as a Lender


By:    /s/ Jerry Li    
Name:    Jerry Li
Title:    Authorized Signatory


Signature Page to Second Amendment – Archrock Services, L.P.

--------------------------------------------------------------------------------







MUFG UNION BANK, N.A., as a Lender


By:    /s/ Stephen W. Warfel    
Name:    Stephen W. Warfel
Title:    Managing Director


Signature Page to Second Amendment – Archrock Services, L.P.

--------------------------------------------------------------------------------







PNC BANK, NATIONAL ASSOCIATION, as a Lender


By:    /s/ Ryan Quinn    
Name:    Ryan Quinn
Title:    Assistant Vice President


Signature Page to Second Amendment – Archrock Services, L.P.

--------------------------------------------------------------------------------







REGIONS BANK, as a Lender


By:    /s/ Richard Kaufman    
Name:    Richard Kaufman
Title:    Managing Director


Signature Page to Second Amendment – Archrock Services, L.P.

--------------------------------------------------------------------------------







BRANCH BANKING AND TRUST COMPANY, as a Lender


By:    /s/ DeVon J. Lang    
Name:    DeVon J. Lang
Title:    Senior Vice President


Signature Page to Second Amendment – Archrock Services, L.P.

--------------------------------------------------------------------------------







CITIBANK, N.A., as a Lender


By:    /s/ Ivan Davey    
Name:    Ivan Davey
Title:    Vice President


Signature Page to Second Amendment – Archrock Services, L.P.

--------------------------------------------------------------------------------







RAYMOND JAMES BANK, N.A., as a Lender


By:    /s/ James M. Armstrong    
Name:    James M. Armstrong
Title:    Senior Vice President






Signature Page to Second Amendment – Archrock Services, L.P.

--------------------------------------------------------------------------------







SANTANDER BANK, N.A., as a Lender


By:    /s/ Aidan Lanigan    
Name:    Aidan Lanigan
Title:    Senior Vice President


By:    /s/ Payall Shah    
Name:    Payal Shah
Title:    Vice President












Signature Page to Second Amendment – Archrock Services, L.P.

--------------------------------------------------------------------------------






REAFFIRMATION AND RATIFICATION: Each Guarantor hereby (a) acknowledges the terms
of this Second Amendment; (b) ratifies and affirms its obligations under, and
acknowledges its continued liability under, each Loan Document to which it is a
party, including the Guaranty and Collateral Agreement, and agrees that each
Loan Document to which it is a party, including the Guaranty and Collateral
Agreement, remains in full force and effect as expressly amended hereby; and (c)
represents and warrants to the Lenders that, as of the date hereof, after giving
effect to the terms of this Second Amendment: (i) all of the representations and
warranties made by such Guarantor contained in each Loan Document to which such
Guarantor is a party, including the Guaranty and Collateral Agreement, are true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representation or warranty that is already
qualified or modified by materiality in the text thereof) as though made on and
as of the Second Amendment Effective Date (unless such representations and
warranties are stated to relate to a specific earlier date, in which case, such
representations and warranties shall be true and correct in all material
respects as of such earlier date) and (ii) no Default or Event of Default has
occurred and is continuing.


ACKNOWLEDGED AND RATIFIED:
ARCHROCK, INC.






By: /s/ David S. Miller                
Name: David S. Miller
Title:
Senior Vice President and Chief Financial Officer



ARCHROCK SERVICES LEASING LLC





By: /s/ David S. Miller                
Name: David S. Miller
Title:
Senior Vice President and Chief Financial Officer



ARCHROCK MLP LP LLC





By: /s/ David S. Miller                
Name: David S. Miller
Title:
Senior Vice President and Chief Financial Officer







Reaffirmation and Ratification
Second Amendment – Archrock Services, L.P.

--------------------------------------------------------------------------------







ARCHROCK GP LP LLC





By: /s/ David S. Miller                
Name: David S. Miller
Title:
Senior Vice President and Chief Financial Officer





Reaffirmation and Ratification
Second Amendment – Archrock Services, L.P.